Order entered December j , 2012




                                                  In The
                                       Court of appeal;
                             liftb 313ilitritt of Texao at 3113affao
                                          No. 05-12-01522-CR

                                   EX PARTE KEITH D. ROANE

                          On Appeal from the County Court at Law No. 3
                                      Collin County, Texas
                              Trial Court Cause No. 003-86164-04

                                                ORDER
        On November 14, 2012, the Court ordered the Collin County Clerk to file the clerk's

record containing the documents related to appellant's application for writ of habeas corpus,

including the trial court's written order ruling on appellant's application and the trial court's

certification of appellant's right to appeal. The clerk's record filed on November 30, 2012 does

not contain either the trial court's written order or the certification of appellant's right to appeal.

The docket sheet notation showing the judge's ruling does not satisfy the requirement of a

written order.

        Accordingly, we ORDER the Collin County Clerk to file, within the Collin County Clerk

to file, within SEVEN DAYS of the date of this order, a supplemental clerk's record containing

the trial court's written order ruling on appellant's application for writ of habeas corpus and the

trial court's certification of appellant's right to appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:

             •   Honorable Lance Baxter, Presiding Judge, County Court at Law No. 3;

             •   Collin County Clerk; and

             •   Collin County District Attorney's Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Keith D.

Roane, 809 Lake Place, Azle, Texas 76020.




                                                           *4-           4114—
                                                      LANA MYERS
                                                      JUSTICE